      Case 1:19-cv-00391-LG-RPM Document 518 Filed 07/15/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF MISSISSIPPI
                             SOUTHERN DIVISION

 ARC CONTROLS, INC.

 VERSUS                                           CASE NO. 1:19-cv-00391-LG-RPM

 M/V NOR GOLIATH, In Rem, and                    Consolidated with:
 GOLIATH OFFSHORE HOLDINGS                       Case No. 1:19-cv-00395-LG-RPM
 PTE.LTD, In Personam

                   RESPONSE IN OPPOSITION TO GOLIATH’S
                  MOTION TO REDUCE COUNTER-SURETY BOND

      NOW COME Plaintiffs-in-Intervention, Central Boat Rentals, Inc. (“Central Boat”),

Curtin Maritime Corporation (“Curtin Maritime”), Offshore Towing, Inc. (“Offshore Towing),

Global Towing Service, LLC (“Global Towing”), and McAllister Towing of New York, LLC

(“McAllister”) (sometimes collectively “Towing Companies”) and respectfully submit this

Response in Opposition to Goliath’s Motion to Reduce Counter-Surety Bond. (R. Doc.

512). For the reasons discussed in the accompanying Memorandum in Opposition,

Goliath’s motion should be denied to the extent that it does not account for the value of

the claims asserted by the Towing Companies while the dismissal of their claims is being

appealed.

      WHEREFORE the Towing Companies pray that Goliath’s motion be denied, in

part, and that the Court require that any reduced counter-surety bond include the value

of the Towing Companies claims on appeal.
      Case 1:19-cv-00391-LG-RPM Document 518 Filed 07/15/21 Page 2 of 2




                                          Respectfully submitted:

                                          s/André J. Mouledoux
                                          GERARD J. DRAGNA (MS Bar #104083)
                                          ANDRÉ J. MOULEDOUX (Pro Hac Vice)
                                          TREVOR M. CUTAIAR (Pro Hac Vice)
                                          Mouledoux, Bland, Legrand & Brackett
                                          701 Poydras Street, Suite 600
                                          New Orleans, LA 70139
                                          Telephone: 504-595-3000
                                          Facsimile: 504-522-2121
                                          E-Mail: amouledoux@mblb.com
                                          Counsel for Plaintiffs-in-Intervention, Central
                                          Boat Rentals, Inc., Curtin Maritime Corporation,
                                          Offshore Towing, Inc., Global Towing Service,
                                          LLC, McAllister Towing of New York, LLC, and
                                          MARMAC, LLC
                                          Response Opposition to Goliath Mtn Reduce Counter Security Bond


                              CERTIFICATE OF SERVICE

       I hereby certify that on July 15, 2021, I electronically filed the foregoing with the
Clerk of Court by using CM/ECF system which will send a notice of electronic filing to all
CM/ECF participants.

                                        s/André J. Mouledoux




                                             2
